Case 2:19-cv-00184-SPC-MRM Document 33 Filed 08/28/19 Page 1 of 6 PageID 503



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION


NAVTECH US SURVEYORS USSA INC.,
NAVTECH US CAPTAIN SURVEYORS,
INC. and NAVTECH CAPTAIN US
SURVEYORS LLC, a Florida corporation,

                                                                   Case No: 2:19-cv-00184-FtM-99MRM

                 Plaintiffs,
v.


BOAT/U.S., INC., A/K/A “Boat America
Corporation”, a foreign corporation,

            Defendant.
_________________________________/

      PLAINTIFF’S RESPONSE TO DEFENDANT BOAT/U.S., INC’S DISPOSITIVE
    MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT WITH PREJUDICE
                     AND MOTION FOR ORAL ARGUMENT


        Defendant’s Motion to Dismiss opens with a shot across the bow. The Introductory
Paragraph alleges that the Amended Complaint was “[i]nartfully drafted…”, then quickly sails to
the inevitable and anticlimactic admission: that it is in business arrangements with other
organizations heavily involved in the Marine Insurance, Underwriting, and Surveying
Community. Defendant attempts to refute Plaintiff’s allegations by attaching opposition evidence
provided by a separate Plaintiff (a surveyor who was essentially blocked from the industry by
Boat/U.S. in cooperation with a third party).1 As Plaintiff has pleaded, Defendant’s conduct is
anticompetitive and tortious for reasons stated in the Amended Complaint.




1
  Undersigned would encourage the Court to review how the Briggs case (referenced by Defendant) was ultimately
resolved in determining whether it is “impossible” (as Defendant alleges in its motion to dismiss) that Boat/U.S.
would engage heavily in the marketplace of marine surveying as part of its Cooperating Agreements with other
organizations.
Case 2:19-cv-00184-SPC-MRM Document 33 Filed 08/28/19 Page 2 of 6 PageID 504



                                             INTRODUCTION

           In perusing the Motion to Dismiss, Defendant would have the court focus on the burgee
(a triangular flag)2 rather than the business aspect of the agreement. The access to discounted
boat insurance across the industry is worth billions in new business, and the proverbial burgee is
a meaningless ornament that belies the collusive conduct of these operating agreements, but most
importantly, the operating agreement at issue in the Amended Complaint.

           Included as Exhibit 1 is the announcement that Boat/U.S. “has reached out to SAMS®
Board of Directors and have requested that…. Members be listed on their surveyors referral
list…” Evidence and evidence like this will continue to reveal itself in the course of the
discovery process as Defendant is engaging in the conduct as alleged.

           As pleaded in the Amended Complaint, certain surveying organizations enjoy preference
in the marketplace in violation of anti-trust statute, and Defendant has engaged in
anticompetitive conduct. Much in the same way the Plaintiff Mr. Briggs was essentially
blacklisted from the surveying industry (as provided in the sworn testimony and affidavits of
the case that confidentially resolved favorably), Plaintiff has suffered harm as a business entity
through the counts as alleged: Count I (Violation of Federal Antitrust Statute), Count II
(Intentional Interference with Prospective Business Relations), Count III (Intentional
Interference with Existing Business Relations); Count IV (Violation of Florida Unfair and
Deceptive Trade Practices).

                                          LEGAL STANDARD

           A motion to dismiss under Rule 12(b)(6) for failure to state a claim upon which relief can
be granted tests the sufficiency of a plaintiff's complaint. La Grasta v. First Union Securities,
Inc., 358 F.3d 840, 845 (11th Cir. 2004). Mere “blanket assertions of entitlement to relief” will
not do because Rule 8(a)(2) requires the plaintiff to “show[]” that he is entitled to relief. Bell Atl.
Corp. v. Twombly, 550 U.S. 554, 556 n. 3 (2007). To survive dismissal under Rule 12(b)(6), a
plaintiff must plead facts which, “accepted as true, ‘state a claim to relief that is plausible on its
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).


2
    Mot. to Dismiss, Doc. 30, P. 3, ¶1.

                                                   2
Case 2:19-cv-00184-SPC-MRM Document 33 Filed 08/28/19 Page 3 of 6 PageID 505



         A claim is “plausible on its face” when its factual content permits a “reasonable inference
that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. In evaluating a
complaint under this standard, the Court must accept all well-pleaded factual allegations as true
and construe them in the light most favorable to the plaintiff. Id.; Ironworkers Local Union 68 v.
AstraZeneca Pharms., LP, 634 F.3d 1352, 1359 (11th Cir. 2011). The complaint must set forth
facts—not mere labels or conclusions—that “render plaintiffs’ entitlement to relief plausible.”
Id. at 544, 551, 557, 569 n. 14 (declining to take as true the conclusory allegation “upon
information and belief” that a conspiracy occurred without enough facts to make the statement
plausible); see also Mann v. Palmer, Case No. 13-11349-P, 2013 WL 1435150, *7 (11th Cir.
April 9, 2013) (relying on Twombly in rejecting allegations based on “information and belief”).
Legal conclusions devoid of any factual support are not entitled to an assumption of truth.
Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citing Iqbal, 556 U.S. at 679). Where
a plaintiff is unable to state a cause of action and further leave to amend the complaint is futile,
claims should be dismissed with prejudice. See Muhammad v. JPMorgan Chase Bank, NA, 567
Fed. App’x 851, 853-54 (11th Cir. 2014); Locke v. SunTrust Bank, 484 F.3d 1343 (11th Cir.
2007).




                                                ARGUMENT

         Plaintiff is a valid corporation licensed by the State of Florida, and only one Florida
entity is active. It is very clear exactly who the Plaintiff is, and this is without dispute, as inactive
corporations cannot sue.

         Defendant essentially admits what has been apparent from the onset of filing suit – in the
initial pleadings in state court – and now presently in Federal Court: Defendant Boat/U.S.
cooperates with surveying organizations and even requires these organizations to advocate for
Defendant’s insurance services “[the “Agreement”] required that members be an advocate for
Boat/U.S.” [Emphasis Supplied]. Mot. to Dismiss, Doc. 30, P. 3, ¶1.




                                                   3
Case 2:19-cv-00184-SPC-MRM Document 33 Filed 08/28/19 Page 4 of 6 PageID 506



        In applying the Iqbal-Twombly standard, the court may note that Mr. Iqbal was a cable
installer who was placed in prison in New York, but he lacked the requisite facts to maintain his
complaint against Mr. Ashcroft as being Anti-Muslim or advocating a particular position. Mr.
Iqbal made it to the Supreme Court without ever having Ashcroft admit that he advocated for
anything.

        Here, NAVTECH has such proof. In fact, NAVTECH has more: an admission. Here it
would be as if Mr. Iqbal had an admission that Mr. Ashcraft was advocating against Pakistani-
Americans. Here, NAVTECH has exceeded the Iqbal-Twombly standards by Defendant’s own
admission that it cooperates in organizational advocacy.3

        As deftly as the prose opens, the conclusion ends with a total and utter lack of suspense in
perhaps the most unsurprising revelation: That Defendant is cooperating in the marketplace with
other parties, including but not limited to, organizations designed to inspect, or advocate for
insurance referrals. At best, Defendant attempts to defend this cooperating agreement as
“mischaracterize[ed] by Plaintiffs.” Mot. to Dismiss, Doc. 30, P. 2, ¶3.

        Defendant would have the Court to believe that the Cooperating Agreements operate in a
vacuum, devoid of any interplay between its arrangements, customer contacts, underwriting,
surveying, and membership requirements. As such, the complaint is more than plausible, and
more than raises a reasonable inference. Iqbal and Twombly had no such stipulations at the
outset: that the Defendant acknowledges and attached an exhibit showing that Defendant has
been previously sued for these same actions.

        It is without dispute that Boat/U.S. has continued interference and advocacy in the
education, training, and performance of marine surveyors and marine surveying organizations to
the harm of Plaintiff for the reasons alleged in the Amended Complaint.

                  MOTION FOR ORAL ARGUMENT PURSUANT TO RULE 3.01(j)

        Plaintiff hereby petitions the honorable court for Oral Argument.




3
  The exact limitations and pecuniary gains of the undefined “advocacy” under the agreement remain protected by
trade secret and must be made subject to court-ordered discovery.

                                                        4
Case 2:19-cv-00184-SPC-MRM Document 33 Filed 08/28/19 Page 5 of 6 PageID 507



WHEREFORE, Plaintiffs respectfully request entry of an order denying Defendant’s Motion to
Dismiss and for such other relief as the honorable court deems just and proper.

Dated: August 28, 2019.




                                                              /s/ Robert B. H. Phaneuf, Esq.

                                                                Robert B. H. Phaneuf, Esq.

                                                                    The Ticktin Law Group

                                                                       270 SW Natura Ave

                                                                   Deerfield Beach, Florida

                                                                                     33441

                                                               Florida Bar Number 123360

                                                             Phone Number (305) 890-0296

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 28, 2019, a true and correct copy of the foregoing
was served upon counsels of record.

                                                              /s/ Robert B. H. Phaneuf, Esq.

                                                                      Robert B. H. Phaneuf




                                            5
       Case 2:19-cv-00184-SPC-MRM Document 33 Filed 08/28/19 Page 6 of 6 PageID 508

                         IMPORTANT MEMBER INFORMATION


                                          Attention All AMS® Members
          The SAMS® Nominating Committee is accepting nominations for the upcoming election of
          officers at the Annual Business Meeting on Saturday, October 17, 2015 in Milwaukee, WI.
          Any AMS® members interested in running for elective office should apply in writing with
          accompanying documentation to show the Nominating Committee your qualifications,
          knowledge and understanding of SAMS® Policies and By-laws. The letters should be addressed
          to the SAMS® International Office, Attention: Chairman/ Nominating Committee. Nominations
          can also be made from the floor during the Annual Business Meeting, per SAMS® Policy.



                                       BOATU.S. Surveyors Referral List
      BoatU.S. has reached out to SAMS® Board of Directors and have requested that all of our AMS®
      members be listed on their surveyors referral list (no charge). The Board felt that this is a really good
      opportunity for our members and should bring some increased business to all.
      If you wish not to be on their list, there will be an “Opt out” option so you won’t receive phone calls.


                                            Donation Appraisals
    Did you know that IRS Publication 561 “Determining the Value of Donated Property” specially names
    Marine Surveyors as qualified appraisers?
    Boats. Except for inexpensive small boats, the valuation of boats should be based on an appraisal
    by a marine surveyor because the physical condition is so critical to the value.”
    Now with that being said, if you are appraising a vessel for donation you had better read the rest of IRS
    Publication 561 to fully understand what is expected of a qualified appraiser or you may be doing a
    disservice to your client and running afoul of our Code of Ethics. You can read the entire publication on
    line at www.irs.gov.


                                           Loop Holes and Wannabes
      ®
SAMS has invested both time and money over the years to promote “our” brand and legally trademark The
Society of Accredited Marine Surveyors®, SAMS® and AMS®. I can assure you any violations of our trademark
are vigorously addressed. We attempted to trademark the term “Accredited Marine Surveyor” but unfortunately
we were not awarded this trademark because the word “Accredited” is widely used. Thus, there is the proverbial
loop-hole that some have discovered and are exploiting. There are non-SAMS® members advertising as
“Accredited”. Although this is not illegal it is misleading the public since the industry understands that an
Accredited Marine Surveyor is a member of SAMS®. So the question I put to all of you is how do we continue
to improve and promote our brand when there is a loop-hole that is blatantly being exploited? My suggestion
 is that we must be sure to advertise ourselves as not just Accredited but as SAMS® Accredited, or SAMS®
Accredited Marine Surveyor, and SAMS® SA or SAMS® Surveyor Associate. Please do not forget the registered
trademark symbol where appropriate.
Respectfully Submitted.
Joseph Lobley, SAMS® Accredited Marine Surveyor (and proud of it!)

                                                         23
